DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed September 20, 2022, have been fully considered but they are not deemed to be fully persuasive. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – Failure to Further Limit

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 were rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed June 7, 2022 and those set forth herein. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Applicants traverse on the grounds that the dependent claims are directed to the hydrodynamic diameter not the core diameter and the dependent claims are not outside the range of no more than 5 nm recited in claim 1.
These arguments are unpersuasive. Dependent claims 2 and 3 relate to the hydrodynamic diameters and those claims were not rejected as failing to further limit claim 1. Rejected dependent claims 4 and 5 relate to the inorganic core size and each fail to further limit the size range of less than 1 nm recited in line 4 of claim 1 for the inorganic core size. Therefore this rejection is maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 – 5, 7 and 8 were rejected under 35 U.S.C. 103 as being unpatentable over Bawendi et al. (WO 2013/090601) in view of Lee et al. (Chem Rev, 2015). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed June 7, 2022 and those set forth herein.
Applicants traverse this rejection on the grounds that there is no teaching in Bawendi of nanoparticles less than 1 nm in diameter with a ZDS coating. Axelsson is cited as teaching that particle size is critical but the cited portion merely states that “the nanoparticles may be super paramagnetic if the metal ions and the size of the particles are not properly selected” (¶ [0026]) but does not provide any size parameters or how to achieve the claimed size parameters. Lee is cited for teaching T1 contrast agents in clinical situations and that size greatly affects magnetic properties. It is not accurate to contend that size is a results effective parameter. The MPEP states that something must be recognized as a results effective parameter before determination of the optimum or working ranges might be characterized as routine experimentation. There is no indication that the prior art recognized that the ratio of core to diameter as particularly critical in T1-weighted MRI. Prior to applicants’ work, commercially available SPION contrast agents had polydisperse inorganic cores with large HD of about 16 to about 200 nm [Examiner’s note: it is not clear what HD stands for or where this data comes from as no citation is given. Arguments without factual support are mere allegations and are not found persuasive.] Large SPIONs function as T2 contrast agents but small SPIONs have limited T2 activity and are potential T1 agents. The nanoparticles at issue need to be large enough to exhibit a long blood half life while still enabling T1 contrast so that they are effective for clinical application yet small enough to achieve renal clearance. Apart from the teachings gleaned from Applicants’ disclosure, there is nothing that would motivate a person of ordinary skill in the art to arrive at the claimed subject matter. It is improper to stitch together discrete portions of prior art references without considering the reference as a whole or to take a reference out of context and use it with hindsight to find obviousness using Applicants’ disclosure as a road map.
These arguments are unpersuasive. Bawendi et al. discloses coated particles with a hydrodynamic diameter of less than 10 nm or 1 – 10 nm (p 3, ln 12 -1 5 and p 12, ln 13 – 14), which requires the particle core to be smaller than those dimensions to allow for the coating and any water molecules surrounding the particle that are included when the hydrodynamic diameter is determined. Even if the coating and water added a negligible amount to the diameter, the disclosed range of 1 – 10 nm just touches the claimed inorganic core size of 1 nm or less and overlaps with the hydrodynamic diameter being no more than 5 nm. Overlapping ranges or ranges that do not overlap but are merely close establish a prima facie case of obviousness (see p 8 of the June 7, 2022 Office Action) and Applicants have not presented any evidence of the criticality of the inorganic core size and/or hydrodynamic diameter that outweighs the prima facie case of obviousness. Lee et al. teaches that particle size alters the magnetic properties of the particles and the MRI contrast effects seen, rendering the particle size an art recognized results effective parameter. The claims do not require a particular ratio of core to diameter. While size ranges for the diameter of the inorganic core and hydrodynamic diameter of the coated particle are claimed individually, no particular ratio of any parameters are explicitly claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., long blood half-life, nanoparticles effective for clinical applications that are small enough to achieve renal clearance) are not recited in the rejected claim(s). The particle size that influences such properties are claimed but these features are not explicitly claimed. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The applied prior art teaches that particle size affects physical properties such as the magnetization and T1 and T2 signals that arise when such particles are placed in a magnetic field. Such knowledge was not gleaned only from Applicant’s disclosure. The evidence of record does not establish evidence of unexpected results relating to such parameters that outweigh the prima facie case of obviousness and therefore this rejection is maintained.

Claim(s) 1 – 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bawendi et al. and Lee et al. as applied to claim1 – 5, 7 and 8 above, and further in view of Axelsson et al. (US 2010/0111859). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed June 7, 2022 and those set forth herein.
In the summary of the arguments set forth above, ¶ [0026] of Axelsson et al. was cited and it appears that Applicants have inserted the word “not” before “properly selected” when quoting from ¶ [0026]. The section was properly quoted on p 12 of the June 7, 2022 Office Action and also indicates that particle size was recognized in the art as affecting the magnetic properties of the resultant nanoparticles. Additional sections of Axelsson et al. were cited, including ¶ [0130] that teaches uncoated core particles are smaller than the coated variants and the mean geometric diameters are most ideally between 1 and 5 nm. To have a 1 nm mean geometric diameter, the inorganic core would have to be less than 1 nm as required by the instant claims. Thus, Axelsson also appreciated that size affects the magnetic properties with additional information as to sizes that are appropriate suitable for coated magnetic nanoparticles that are used to visualize biological materials using a method such as MRI and the claims are not patentably distinguished over the applied prior art.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618